Title: Joshua Johnson to John Quincy Adams, 12 September 1797
From: Johnson, Joshua
To: Adams, John Quincy


        
          My Dear Sir
          Margate Rhoads 12 Septr. 1797.
        
        We reached Graves end about 11 OClock on Monday & proceeded immediatly on Shipboard. the Wind being fair we Saild in about Two Hours afterwards & rundown to the Hope, we remained their that Night & got under weigh the next Day & reached Bugsbeys Hole, where we remained until to Day 1 O Clock during which time we experined very heavy Gales of Wind, which created both alarm & much Sickness. we got to this place to Day about 3 OClock & if the Wind comes fair have hopes of reaching the Downs tomorrow, where I purpose to remain the shortest time possible, indeed I am the more anxious to get away as the Season grows late & we may expect a very rough Passage—
        I need not attempt describing to you my sufferings on this occasion of leaving England you have seen & witnessed them, my determination was formed from disappointments & I am perswaided that it is the most proper to enable me to do speedy Justice to every one, however I doubt not but many will censure me, for the moment & who will by & by approve the stop— I deposited a Paper with you, before parting with you, should any accident happen to me, I recommend that to your serious attention—
        
        To the part of the World you are going to I do not expect to hear from you often, but when ever an opportunity offers I hope you will not omit droping me a Line—
        I beg that you will deliver the Inclosed to my Dear Child & your Wife, with the attendance of the most sincere affections of a Tender & Loving Father whose Prayers are ever held up to the supream being for your Healths & happiness & who is my, / Dear Sir / Your truly Affecte. Frn
        
          Joshua Johnson
        
      